UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010. or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28083 NEXT GENERATION ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7516-G Fullerton Road, Springfield, VA (Address of principal executive offices) (Zip Code) 703-644-0200 (Registrant’s telephone number, including area code) Next Generation Media Corp. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock.As of June 30, 2010 there were 19,350 shares of common stock, $0.01 par value issued and outstanding. 2 NEXT GENERATION ENERGY CORP. FORM 10-Q REPORT INDEX Part I - Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets: June 30, 2010 and December 31, 2009 (Unaudited and Audited) 4 Condensed Consolidated Statements of Operations: Three Months Ended June 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Operations: Six Months Ended June 30, 2010 and 2009 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows: Six Months Ended June 30, 2010 and 2009 (Unaudited) 7 Consolidated Statement of Stockholders' Equity (Deficit) Six Months Ended June 30, 2010 (Unaudited) 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Item 2.Management's Discussion And Analysis of Financial Condition And Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures about Market Risk 21 Item 4. Controls and Procedures 21 Part II - Other Information 22 Item 1.Legal Proceedings 22 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3.Defaults Upon Senior Securities 23 Item 4.Submission Of Matters To A Vote Of Security Holders 23 Item 5.Other Information 23 Item 6.Exhibits 23 Signatures 24 Exhibit Index 25 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NEXT GENERATION ENERGY CORP. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS CURRENT ASSETS: Cash and equivalents $ $ Total current assets PROPERTY, PLANT AND EQUIPMENT: Land Building Total property, plant and equipment Less: accumulated depreciation ) ) Net property, plant and equipment 3,435,106 OTHER ASSETS: Deposits - Total other asset - Total assets $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Security deposits held Cash overdraft - Notes payable - current portion - Line of credit Assets held for disposition - Total current liabilities Long term debt, less current maturities: Notes payable Total long term liabilities - - Total liabilities DEFICIENCY IN STOCKHOLDERS' EQUITY Common stock, par value $.01 per share;50,000,000 shares authorized, 19,350 and 12,373 shares issued and outstanding , respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' equity ) ) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 4 NEXT GENERATION ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended June 30, REVENUES: Rental income $ $ Cost of sales - - Gross profit - - OPERATING EXPENSES: Selling and administrative Depreciation Total operating expenses 53,411 GAIN (LOSS) FROM OPERATIONS ) Interest expense, net ) ) Gain on disposal of segments - Net Income (loss)before income taxes ) Income taxes - - NET GAIN BEFORE MINORITY INTEREST Minority interest ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) (LOSS) FROM DISCONTINUED OPERATIONS ) ) INCOME (LOSS) APPLICABLE TO SHAREHOLDERS $ $ ) Net Income (loss)per common share-basic(Note A) $ $ ) Net Loss per common stock-assuming fully diluted (Note A) $ (see Note A) Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (see Note A) See the accompanying notes to the unaudited condensed consolidated financial statements 5 NEXT GENERATION ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Six months ended June 30, REVENUES: Net sales $ $ Cost of sales - - Gross profit OPERATING EXPENSES: Selling and administrative Depreciation Total operating expenses 123,840 GAIN (LOSS) FROM OPERATIONS ) Interest expense, net ) ) Other income - Gain on disposal of segments - Net Income (loss)before income taxes ) Income taxes - - NET GAIN (LOSS) BEFORE MINORITY INTEREST ) Minority interest ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) (LOSS) FROM DISCONTINUED OPERATIONS ) ) INCOME (LOSS) APPLICABLE TO SHAREHOLDERS $ $ ) Net Income (loss)per common share-basic(Note A) $ $ ) Net Loss per common stock-assuming fully diluted (Note A) $ (see Note A) Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (see Note A) See the accompanying notes to the unaudited condensed consolidated financial statements 6 NEXT GENERATION ENERGY CORP. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Depreciation Minority interest Adjustments to reconcile net loss to net cash provided (used) in operating activities: (Increase) decrease in: Prepaid expenses - Deposits ) ) Increase (decrease) in: Accounts payable and accrued expenses ) Cash overdraft - Assets held for disposition ) Net cash provided (used) in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: - - CASH FLOWS FROM FINANCING ACTIVITIES: Shares of common stock issued - (Payments)/borrowings on notes payable, net - Net cash provided by financing activities - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the period for interest $
